Citation Nr: 1538199	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the left lower extremity.  

2. Entitlement to an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the right lower extremity. 

3. Entitlement to a rating in excess of 20 percent for peripheral vascular disease, left lower extremity.  

4. Entitlement to a rating in excess of 20 percent for peripheral vascular disease, right lower extremity.  

5. Entitlement to a rating in excess of 10 percent for a neurological disability of the left lower leg due to trauma, postoperative.  

6. Entitlement to a rating in excess of 10 percent for a neurological disability of the right lower leg due to trauma, postoperative.  


REPRESENTATION

Appellant represented by:	Kimberly Dale, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

Originally, in September 2008, the Veteran filed a claim for entitlement to a rating in excess of 10 percent for a neurological disability of the bilateral lower legs, which was denied in an April 2009 rating decision.  The Veteran filed a notice of disagreement in April 2009 and was issued a statement of the case in May 2010.  The Veteran did not file a timely substantive appeal.  Additionally, while the Veteran filed an initial claim for service connection for peripheral vascular disease of the bilateral lower extremities, which was granted at 20 percent for both lower extremities in an August 2009 rating decision, effective May 28, 2009, the Veteran only filed a notice of disagreement in September 2009 with the effective date of the grant of peripheral vascular disease of the bilateral lower extremities.  The Veteran was granted an earlier effective date in a May 2010 rating decision with an accompanying statement of the case, making peripheral vascular disease of the bilateral lower extremities at 20 percent, effective February 12, 2009.  In June 2010, the Veteran filed a substantive appeal for an earlier effective date and increase rating for peripheral vascular disease of the bilateral lower extremities.  In September 2010 she was issued a supplemental statement of the case addressing the issues of an earlier effective date.  In October 2010 the Veteran issued a statement withdrawing all claims on appeal.  As the Veteran filed an increase rating claim for his service connected lower extremities, both conditions, on October 14, 2010, the Board has found the period of consideration on appeal began on October 14, 2009, one year prior to the date of receipt of her October 14, 2010, claim for entitlement to a rating in excess of 20 percent for peripheral vascular disease of the bilateral lower extremities and entitlement to a rating in excess of 10 percent for neurological disabilities of the bilateral lower legs due to trauma.  38 C.F.R. § 3.400(o)(2)(2014).  

In June 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. During his June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the bilateral lower extremities.  

2. The Veteran's peripheral vascular disease of the bilateral lower extremities has been manifested by complaints of pain, claudication on walking between 25 and 100 yards, no trophic changes, and an ankle/brachial index (ABI) within normal limits.

3. The Veteran's neurological disability of the bilateral lower legs due to trauma is shown to have been productive of complaints that include pain, weakness, swelling, numbness, and tingling, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issues of an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the bilateral lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for an evaluation in excess of 20 percent for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7114 (2014).  

3. The criteria for an evaluation in excess of 10 percent for neurological disability of the bilateral lower legs due to trauma, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, DCs 8520, 8620, 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral lower leg trauma and peripheral vascular disease in her bilateral lower extremities in December 2010.  This examination and its associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Withdrawal

During his June 2016 Board hearing, the Veteran expressed a desire to withdraw the claims for an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the bilateral lower extremities.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issues of an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the bilateral lower extremities, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.

III. Increased Rating

The Veteran claims that her service-connected peripheral vascular disease in her bilateral lower extremities and neurological disability of the bilateral lower legs are more severe than what is reflected by the currently assigned ratings.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, because the Veteran has been awarded separate ratings for each of the lower extremities, in evaluating whether higher ratings may be assigned, the Board is cognizant that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Peripheral Vascular Disease

The Veteran's peripheral vascular disease of the bilateral lower extremities is rated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, DC 7117.  A 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. 

The ankle/brachial index (ABI) is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, DC 7117, Note 1. 

The Veteran contends that the ratings for her peripheral vascular disease of the bilateral lower extremities do not adequately reflect the level of impairment caused by those disorders.  She specifically states in her June 2015 Board hearing that she was unable to walk between 25 and 100 yards at a normal pace, and had changes in her skin such as absence of hair (skin issues on her lower legs due to her peripheral vascular disease).  

A March 2009 VA treatment record notes the Veteran had ABI bilateral lower extremity, which commented on a very mild peripheral vascular disease otherwise nothing too severe.  An April 2010 VA treatment record notes the Veteran had no cyanosis.  A May 2010 VA treatment record notes the Veteran's skin was within normal limits.  (See Virtual VA, Capri entry 5/07/10, pg. 136).  A July 2010 VA treatment record notes the Veteran's skin was intact and without abnormalities.  (See Virtual VA, Capri entry 7/30/10, pg. 19)

The Veteran was afforded a VA examination in December 2010.  The Veteran complained of increased pain to the lower extremities.  She stated she could walk some days fifty feet and some days up to 200 feet, with tightening pain to the legs that appears to be more claudication type problem.  Stated that with any type of standing, had increased pain to the lower legs below the knees.  Complained of swelling along the anterior aspects of the lower legs by noon.  She further stated her medications helped some, but do not take care of the problem and really prevent her from physical activities, both daily and occupation because of problems with any type of standing, extended sitting, and gait.  The examiner notes that the Veteran had ABI performed in the past, which noted diffuse arteriosclerosis through the lower extremities.  The examiner found her gait appeared normal, although she complained of pain with any type of walking.  Pulses were palpable.  With any palpation to the legs, Veteran complained of pain.  Slight edema was noted from the knees to the ankles on the anterior surface and tenderness was noted, particularly with any type of deep palpation to the calf. 

An August 2011 VA treatment record notes ABI was within normal limits.  Findings had the appearance of diffuse peripheral vascular disease involving the common femoral artery extending distally to involve the small vessel of the foot in both lower extremities and appeared to be mildly worse in both feet since previous study.

An undated private treatment record submitted in October 2013 from SLUCare, the Physicians of Saint Louis University, and signed by a physician notes the Veteran had claudication on walking between 25 and 100 yards in both lower extremities.  It further notes the Veteran did not suffer trophic changes or ABI of 0.7 or less in both lower extremities.  

The Veteran's peripheral vascular disease of the bilateral lower extremities has been manifested, primarily, by complaints of pain with ambulation, slight edema, and no trophic changes or ABI of 0.7 or less in both lower extremities.  Furthermore, her sensory processes were normal.  Although she states in her June 2015 Board hearing that she was unable to walk between 25 and 100 yards at a normal pace, and had changes in her skin such as absence of hair (skin issues on her lower legs due to her peripheral vascular disease), while the record of evidence confirms the Veteran had claudication on walking between 25 and 100 yards in both lower extremities, the evidence does not show she had trophic changes.  Indeed, an April 2010 VA treatment record notes the Veteran had no cyanosis, a May 2010 VA treatment record notes the Veteran's skin was within normal limits, a July 2010 VA treatment record notes the Veteran's skin was intact and without abnormalities, and the undated private treatment record signed by a physician and submitted in October 2013 notes the Veteran did not suffer trophic changes or ABI of 0.7 or less in both lower extremities.  Thus, the Board finds there is no basis for an increased rating. 

The foregoing findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent for the Veteran's peripheral vascular disease of the bilateral lower extremities under DC 7114.  Therefore, the initial 20 percent rating is confirmed and continued.

Accordingly, an evaluation in excess of 20 percent for a peripheral vascular disease of the bilateral lower extremities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Neurological Disability of the Bilateral Lower Legs

The Veteran's neurological disability of the bilateral lower legs is rated under the criteria of 38 C.F.R. § 4.124a, DCs 8620-8720.  The Veteran contends her rating does not adequately reflect her level of impairment.  Specifically, she states during her June 2015 Board hearing that she was unable to walk a straight line and she walked stooped over with a bad limp.  She had trouble or needed assistance getting up.  Her representative asserts that her impairment warrants at least a "moderate" rating.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe paralysis.  A 60 percent rating is warranted for severe paralysis "with marked muscular atrophy."  Finally, an 80 percent rating is warranted for complete paralysis, a term that applies where "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very largely) lost."

DCs 8620 and 8720 address the criteria for evaluating neuritis and neuralgia, respectively, of the sciatic nerve.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC 8620 and DC 8720 (2014).

The Board must consider the possibility of a higher rating under all relevant diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, the Board will determine whether an initial evaluation in excess of 10 percent is warranted under DC 8520, 8620 or 8720.

VA treatment records reflect that in April 2010 the Veteran reported bilateral lower extremity pain despite Vicodin.  She stated her legs felt heavy and sometimes numb and tingling.  Examination revealed the Veteran ambulates without gait abnormality or without any obvious discomfort.  A May 2010 VA treatment record notes the Veteran's gait, motor, and sensation were within normal limits.  (See Virtual VA, Capri entry 05/072/10, pg. 136). 

A June 2010 VA treatment record notes the Veteran complained of left leg pain.  The Veteran was evaluated for left lumbar radiculopathy and an electromyography (EMG) showed no evidence of acute or chronic denervation or reinnervation.  The report notes a normal "electrophysiological study with no evidence of polyneuropathy or [l]umoscaral radiculopathy in the left lower extremity."  (See Virtual VA, Capri entry 6/07/10, pg. 123).  

A November 2010 VA treatment record notes the Veteran complained of swelling of her lower extremities.  She stated her pain was different, her legs were weaker, and this was not every time, but intermittent.  (See Virtual VA, Capri entry 11/02/10, pg. 17).  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported pain involving both lower extremities, stating more problems with her left compared to her right.  She also believed her legs were getting weak.  She had more pain when she walked and resting seemed to help to some extent.  She reported that this year she had an EMG nerve conduction study which was essentially normal.  She further reported that if she was ambulating for a while or standing up for a while, she would start to have numbness in her legs.  Sitting for a long period of time would cause the same symptoms.  Her main problem was increased pain.  On motor examination, her strength was normal and there was no muscular atrophy.   Sensory examination was grossly intact to touch and pinprick, although subjectively she would complain of somewhat decreased sensation around her ankles.  Deep tendon reflexes were normal in bilateral lower extremities, her gait was normal, and she was able to tandem walk.  The examiner opined that the Veteran had lower extremity pain and there was no evidence of peripheral neuropathy.  It was possible that some of her pain may be due to peripheral vascular disease.  

An August 2011 VA treatment record notes the Veteran complained of constant pain not relived by anything.  Motor examination revealed no abnormal movements, normal tone, and hypertrophy.  Muscle strength and reflexes were normal, sensory examination revealed intact light touch (LT), temperature, vibration, and proprioception.  Gait was normal and tandem walk was stable.  A subsequent August 2011 VA treatment record notes the Veteran denied weakness or bulbar symptoms.  The record notes EMG performed, but vastus medialis normal on radiculopathy screen in June 2010.  

A May 2013 private treatment record notes the Veteran complained of pain in her legs most of the time.  She further complained that she was limping with functional limitations and inability to walk.  The report further notes the Veteran had hypertrophy and tenderness bilaterally.  Muscle strength was normal, reflexes were decreased in the patella, gait was affected by pain, and sensory examination revealed intact pinprick, vibration.  The report notes the Veteran had distal myopathy and was there for a left gastroc biopsy.  

In June 2015, the Veteran submitted a statement from her mother, daughter, sister, and friend.  Her mother discussed the Veteran's increasing pain, her daughter discussed the Veteran's extreme pain, development of bursitis in her left hip, and limping, her sister discussed the Veteran's decreased activity due to pain, and friend discussed the Veteran's limitations due to her legs.   

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an evaluation in excess of 10 percent for neurological disability for each of the lower extremities is warranted under DC 8520.  The evidence indicates that the Veteran's primary symptoms are subjective pain, weakness, numbness, swelling, and tingling.  The Veteran has symptoms that are purely sensory in nature and the condition can cause discomfort when walking, prolonged sitting, or standing.  

Although a May 2013 private treatment record notes the Veteran reported she was limping with functional limitations and inability to walk and the Veteran reported during her June 2015 Board hearing that she was unable to walk a straight line and stooped over with a bad limp, the Board finds the evidence of record demonstrates that the Veteran's symptoms have been purely sensory.  An April 2010 record found the Veteran had ambulated without gait abnormality or without any obvious discomfort.  The December 2010 VA examination found on motor examination, her strength was normal and there was no muscular atrophy.  Sensory examination was grossly intact to touch and pinprick, although subjectively she would complain of somewhat decreased sensation around her ankles, deep tendon reflexes were normal, and gait was normal.  An August 2011 VA treatment record found a motor examination revealed no abnormal movements, normal tone, muscle strength and reflexes were normal, sensory examination revealed intact light touch (LT), temperature, vibration, and proprioception.  Gait was normal and tandem walk was stable.  The May 2013 record also found muscle strength was normal, reflexes were only decreased in the patella, gait was affected by pain, and sensory examination revealed intact pinprick, vibration.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's neurological disability of the bilateral lower leg due to trauma is manifested by symptomatology that is in excess of the  10 percent disability rating for either lower extremity under DC 8520, and that the preponderance of the evidence is against an increased initial evaluation.

Additionally, the Board concludes that the evidence does not demonstrate that the Veteran's condition is shown to have been manifested by moderate incomplete neuritis or neuralgia, such that an increased initial evaluation is warranted under DC 8620 or DC 8720.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength and sensation, the Board finds that it is not shown that the Veteran's neurologic disability of the bilateral lower legs shown to have been manifested by moderate neuritis or neuralgia of the sciatic nerve group, as contemplated by these diagnostic codes.  Evaluations in excess of 10 percent for neurological disabilities of the bilateral lower legs is not warranted under DC's 8620 and 8720

Accordingly, evaluations in excess of 10 percent for a neurological disability of the bilateral lower legs is not warranted under DC 8520, 8620, or 8720.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Additional Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her peripheral vascular disease of the bilateral lower extremities and neurological disability of the bilateral lower legs is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


















	(CONTINUED ON NEXT PAGE)
ORDER

The appeal on the issue of entitlement to an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the left lower extremity, has been withdrawn and dismissed.  

The appeal on the issue of entitlement to an effective date prior to February 12, 2009, for the grant of service connection for peripheral vascular disease of the right lower extremity, has been withdrawn and dismissed.  

Entitlement to a rating in excess of 20 percent for peripheral vascular disease, left lower extremity, is denied. 

Entitlement to a rating in excess of 20 percent for peripheral vascular disease, right lower extremity, is denied.  
 
Entitlement to an evaluation in excess of 10 percent for service-connected a neurological disability of the left lower leg due to trauma, postoperative, is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected a neurological disability of the right lower leg due to trauma, postoperative, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


